DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, Group Ia, Species Ia-I, claims 1-10 in the reply filed on 11/7/2022 is acknowledged. 
Claims 11-19 & 29-33 are canceled. Claims 20-28 & 34 are non-elected. Claims 35-43 are new. 
Claims 1-10 & 35-43 are being examined in this Office Action. 
Claim Objections
2.	The claims are objected because of the following reasons: 
Re claims 21-28: delete “Original” and insert --Withdrawn--, because claims 20-28 are non-elected.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2022/0051700) or Fishburn et al. (US 2022/0051699).
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re claim 1, Lee teaches, Figs. 1Q-X, abstract, [0028, 0075, 0095, 0099, 0102, 0109], a microelectronic device, comprising:
-memory cell structures (190) extending from a base material (102), at least one memory cell structure of the memory cell structures comprising:
a central portion (142) in contact with a digit line contact (160’), extending from the base material (102) and comprising opposing arcuate surfaces (arcuate sides);
an end portion (144) in contact with a storage node contact (162’) on a side of the central portion; and
another end portion (144) in contact with an additional storage node contact (162’) on an opposite side of the central portion than the end portion.

    PNG
    media_image1.png
    550
    710
    media_image1.png
    Greyscale

Re claim 1, Fishburn teaches, Figs. 1L-S, abstract, [0027, 0070, 0100, 0107], a microelectronic device, comprising:
-memory cell structures (190) extending from a base material (102), at least one memory cell structure of the memory cell structures comprising:
a central portion (142) in contact with a digit line contact (160’), extending from the base material (102) and comprising opposing arcuate surfaces (arcuate sides);
an end portion (144) in contact with a storage node contact (162’) on a side of the central portion; and
another end portion (144) in contact with an additional storage node contact (162’) on an opposite side of the central portion than the end portion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-10 and 35-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gou et al. (US 2020/0066730) in view of Lindstedt et al. (US 2004/0135190).
Re claim 1, Gou teaches, Figs. 5A-6B & 8E, [0003, 0018, 0041, 0045, 0072, 0073], a microelectronic device, comprising: 
-memory cell structures (100) extending from a base material (substrate), at least one memory cell structure of the memory cell structures comprising: 
a central portion (at 138a) in contact with a digit line contact (146), extending from the base material (102) and comprising opposing arcuate surfaces; 
an end portion (at upper 138b) in contact with a storage node contact (144) on a side of the central portion; and 
another end portion (at lower 138b) in contact with an additional storage node contact (144) on an opposite side of the central portion than the end portion.

    PNG
    media_image2.png
    475
    582
    media_image2.png
    Greyscale

Gou teaches curved surface at central portion (at 238a) (Fig. 8E), but does not explicitly teach opposing arcuate surfaces. 
Lindstedt teaches opposing arcuate surfaces (of 10) (Fig. 2, [0019]). 
As taught by Lindstedt, one of ordinary skill in the art would utilize the above teaching into Gou to obtain opposing arcuate surface of the central portion as claimed, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lindstedt in combination Gou due to above reason. 
Re claim 2, Gou teaches a longitudinal axis (in diagonal) of the end portion of the at least one memory cell structure is oriented at an angle with respect to a longitudinal axis (in vertical) of the central portion (Figs. 5A-6A). 
Re claim 3, Gou teaches the central portion (at 138a) of the at least one memory cell structure exhibits a minimum width proximate the digit line contact (146).
Re claims 4 & 35, Gou teaches the end portion (at upper 138b) of the at least one memory cell structure comprises at least one arcuate surface (curve) and at least one substantially linear surface (side) opposite the at least one arcuate surface (Fig. 5A). 
Re claim 5, Gou teaches a distal end of the end portion (at upper 138a) of the at least one memory cell structure exhibits an arcuate surface (curve) (Fig. 5A). 
Re claim 6, Gou does not explicitly teach the end portion of the at least one memory cell structure comprises opposing arcuate surface. 
Lindstedt teaches opposing arcuate surfaces (of 10) (Fig. 2, [0019]). 
As taught by Lindstedt, one of ordinary skill in the art would utilize the above teaching into Gou to obtain opposing arcuate surface of the end portion as claimed, because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lindstedt in combination Gou due to above reason. 
Re claims 7 & 8, Gou teaches the at least one memory cell structure (402) located between at least two other memory cell structures, wherein a distance between the at least one memory cell structure (402) and a first of the at least two other memory cells structures (cell above 402) is different than a distance between the at least one memory cell structure (402) and a second of the at least two other memory cell structures (cell at bottom row) (Fig. 10).
Re claims 9 & 10, Gou teaches a word line (143) between the central portion (at 138a) and the end portion (at upper 138b) of the at least one memory cell structure, and an additional word line (143) between the central portion (at 138a) and the other end (at lower 138b) of the at least one memory cell structure (Fig. 6A). 
Re claim 36, Gou teaches the end portion (upper 138b) comprises a substantially linear surface (right) substantially parallel to a substantially linear surface (left) of the another end portion (lower 138b) (Fig. 5A). 
Re claim 37, Gou teaches a storage node structure (138b) in electrical communicate with the storage node contact (144) (Fig. 6B, [0045]).
Re claims 38 & 39, Gou teaches a longitudinal axis (diagonal) of the end portion (upper 138b) is oriented at an angle with a range between about 20 degrees and about 70 degrees or about 40 degrees to about 50 degrees with respect to a longitudinal axis (vertical) of the central portion (at 138a) (in view of Fig. 5A). 
Re claim 40, Gou teaches a size of the end portion (at upper 138b) and a size of the another end portion (at lower 138b) are substantially the same (Fig. 5A). 
Re claim 41, Gou teaches the digit line contact (146) of the at least one memory cell structure (e.g. of 402) is horizontally aligned with a storage node contact (144) of a horizontally neighboring memory cell structure (402) (Fig. 6B & 10). 
“It has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.”
Re claim 42, Gou teaches the end portion (at upper 138b) comprises a substantially linear surface (at 139) distal from the digit line contact (146) (Figs. 5A & 6A). 
Re claim 43, Gou teaches a substantially linear surface of the end portion (at 138b) of the at least one memory cell structure (e.g. 402) is parallel to a substantially linear surface of an additional end portion (at 138b) of a horizontally neighboring additional memory cell structure (402) (based on parallel memory cells) (Figs. 5A & 10).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        12/8/22